Citation Nr: 1426660	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative arthritis, status post fusion L3-L5 from October 1, 2010; and in excess of 60 percent from June 19, 2012. 

2. Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative arthritis, status post fusion, C5-C7 from October 1, 2010; and in excess of 30 percent from June 19, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1989 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in October 2010.  

These claims were filed through the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. 

The above-referenced rating decision granted the Veteran service connection for degenerative arthritis of the thoracolumbar spine, with a 10 percent rating, and for degenerative arthritis of the cervical spine, with a 10 percent rating.  After receipt of the Veteran's notice of disagreement, the RO granted the Veteran staged ratings based upon the findings of a June 2012 examination:  10 percent from October 1, 2010 to June 18, 2012 and 60 percent from June 19, 2012 forward for degenerative arthritis of the thoracolumbar spine; and 10 percent from October 1, 2010 to June 18, 2012 and 30 percent from June 19, 2012 forward for degenerative arthritis of the cervical spine.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record reflects that further development is necessary.  

The Veteran indicated on his February 2012 Substantive Appeal that he sought extensive treatment for his low back and neck conditions in service and that he was currently treating with both VA and private physicians for these conditions.  Upon review of the claims file, the Board notes that treatment records since service, which could assist in establishing the Veteran's level of disability, are not associated with the claims file.  Accordingly, the RO should assist the Veteran in obtaining any outstanding private and VA medical records. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for his low back or neck conditions since separation from service.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to the Veteran's low back and neck disabilities from any indicated VA Medical Centers and associate these records with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

